Stayton, Associate Justice.
This is a suit by appellees to enjoin the county of Anderson and its officers from levying and collecting a special tax, known as the “ subsidy special county tax,” on certain lands situate in Anderson county, Texas, patented to the International & Great Northern Railroad Company by virtue of certain land certificates issued to the I. & G. N. R. R. Co. under special act of the legislature, approved March 10,1875, and said lands being purchased by appellees from said company; they claim that the said lands are, by virtue of the law under which they were issued, exempt from all taxation for twenty-five years from the date of the issuance of the certificates.
There was a general demurrer filed to the petition, which was overruled. There was no plea to the jurisdiction of the court, but it is assigned as error that the court entertained jurisdiction of the case. As it is urged that the court had no jurisdiction over the subject matter of the suit, this question will be considered.
The plaintiffs averred that the taxes for which the lands were about to be sold amounted to less than $100, and that the lands were situated in Anderson county and of value exceeding $2,000. They also alleged that the levy of taxes on the land created a lien thereon, and that the collector of taxes was about to sell the lands, and that such sale would cast a cloud upon the title of the land, and thereby render it unsalable and impair its market value, and that thereby they would be irreparably damaged. They also alleged that the tax claimed was illegal, and set out the grounds which made it illegal.
Thé jurisdictional question depends upon the true construction of sec. 8, art. V, of the constitution, which, among other things, provides that the district courts shall have jurisdiction “ of all suits, complaints or pleas whatever, without regard to any distinction between law and equity, when the matter in controversy shall be valued at or amount to $500, exclusive of interest; and the said courts and the judges thereof shall have power to issue writs of *622habeas corpus in felony cases, mandamus, injunction, certiorari, and all writs necessary to enforce their jurisdiction.”
Under the constitutions of 1845 and 1870, there was no express grant of power to issue writs of injunction such as is found in the present constitution; but under the equity jurisdiction given, which was no broader than is given in the constitution now in force, and with express power only “to issue all writs necessary to enforce "their own jurisdiction,” the district court had and exercised full jurisdiction to grant injunctions.
The present constitution, in immediate connection with the grant of power to the district courts, limited by named subjects matter or the amount in controversy, is given power “to issue all writs necessary to enforce their jurisdiction, which, as in the constitutions of 1845 and 1870, was sufficient to enable those courts to do, under the power expressly granted, everything requisite to be done; in the same connection, as in no former constitution, express power is given to the district courts to issue writs of mandamus, injunction and certiorari.
This could not have been deemed necessary to enable these courts to enforce the jurisdiction given, and limited and determined by subjects and amount; for full power, as before said, was expressly given to issue such «writs as were necessary for that purpose.
It seems to us, that, by giving the express power to issue certain designated writs, after having given a broad and general power to issue all writs necessary to enforce the jurisdiction of these courts, it was intended to confer upon such courts a jurisdiction to act upon persons under the well settled rules of common law and equity procedure,' which jurisdiction it was very difficult to define with entire accuracy in the narrow limits of a constitution.
It would seem that the express power to issue a writ of injunction, other express power being given to issue such writs as might be necessary to enforce the jurisdiction of a court otherwise given, must cany with it the power to determine when and whether or not the facts exist which authorize it to issue; if so, this power to inquire is of the very essence of jurisdiction.
In declaring that the district courts shall have power to issue writs of injunction, there is no limitation as to the subject matter or amount necessary to clothe the court with power to hear and determine, as there is in reference to such jurisdiction as is determined by subject matter or amount in controversy.
It would be hard to believe that it was the intention of the constitution to give to no courts the power to hear and determine a *623multitude of questions which affect the welfare of the people most vitally, which, however, cannot be exactly measured by dollars and cents or defined by subject matter. Purvis v. Sherrod, 12 Tex., 160.
If such be true of the present constitution, then the declaration in the bill of rights that “ all courts shall be open, and every person, for an injury done him in his lands, goods, person or reputation, shall have remedy by due course of law,” is a mockery.
In sec. 16, art. Y, of the constitution we find this declaration: “ And the county courts or judges thereof shall have power to issue writs of mandamus, injunction, and all other writs necessary to the enforcement of the jurisdiction of said courts.” This would seem to restrict the use of the named writs, and to make the same apply to the enforcement of such jurisdiction as had been given by a named subject matter or the amount in controversy, which in the preceding parts of the section had been prescribed. There is no evidence of such intention in the eighth section of the article.
The powers conferred upon the district courts by the constitution of 1845 were not as clearly expressed as in the present constitution; yet under that constitution injunctions against the enforcement of judgments rendered by justices of the peace for less than $100 were enjoined upon the ground that they were void, and in such cases the district courts, by reason of having jurisdiction of the case through the proceeding for injunction, which was certainly an original and not a revisory proceeding, which the courts were authorized to entertain under the clause giving the district courts superintendence and control over inferior jurisdictions, rendered judgments, in cases when the entire sum claimed was less than $100, for the sum due. This could only have been done upon the theory that an injunction suit might be maintained in the district court when a less sum than $100 was the amount sought to be enjoined; that this gave the court jurisdiction of the case; and that upon such jurisdiction it could render a judgment upon a claim not sufficient in amount to have given jurisdiction originally. Such ■were the cases of Edrington v. Allsbrook, 21 Tex., 189; Criswell v. Bledsoe, 22 Tex., 657.
In the cases of Girardin v. Dean, 49 Tex., 248; Danenhauer v. Devine, 51 Tex., 487; Red v. Johnson, 53 Tex., 288, and in other cases, the difficulty of this question was felt, and in the case last named the court felt impelled to say: “ There were special exceptions to the petition,objecting to the jurisdiction of the district court that the amount in controversy was less than $500, and this question *624of jurisdiction is urged here by appellee, and claimed to be settled by the case of Girardin v. Dean, 49 Tex., 243. If the petition stated a case in which, on settled principles, equity would interpose to prevent the collection of a state tax, by enjoining the sale about to bo made, it would be strange, indeed, if the district court, in a case affecting the title to land and the enforcement of a lien on land, should have no power to grant relief. The amount involved being too small, the county court would also be without jurisdiction, and the remedy, if any, would be in the justice’s court. This result is one which, in a case requiring it, might well cause a careful review of the decisions claimed to lead to it.”
The consideration of the several provisions of the constitution leads us to the conclusion that the district courts of this state have the power to issue writs of injunction in cases in which a court of chancery, under the settled rules of equity, would have the power to issue them, and this without reference to the amount in controversy, under the express power given in the constitution. The near approach of the close of the term precludes a further consideration of this question, the importance of which is deeply felt.
Considering the fact that some thirteen tracts of land were sought to be sold, which, if the sale was made, might go into the hands of as many different persons, thus entailing a multiplicity of suits to remove cloud from title, as well as the other averments in the petition, we are of the opinion that it states a case which entitled the plaintiff to the relief sought.
The question as to the validity of the tax has been considered in the case of The International & Great ¡Northern Railroad Company v. Anderson County, as well as the several defenses urged by the defendant, and they will not be here again considered.
The only point of difference in the two cases which is of importance is, that, in the case referred to, the tax was levied upon the road and other property of the company which it held, under the consolidation, through the charter of the International Railroad Company, while in this case the tax was levied upon land held by purchasers from the company, located and patented under certificates which issued under the act of March 10, 1875.
We are of the opinion that the act did not contemplate that the lands which should be granted under its provisions should be taxed even by counties, cities or towns that had aided by the donation of lands the construction of the International Railroad, and that only the property named in the third clause of the first section of that *625act was to be subject to taxation, by such counties, cities and towns as had aided' by the donation of lands in the construction of the International Railroad.
[Opinion delivered March 27, 1883.]
There being no error in the judgment of the court below, it is affirmed.
Affirmed.